Exhibit 10.120

 

Description of Executive Officer Compensation Arrangements



 



The following discussion describes and analyzes the compensation policies,
arrangements and decisions for our named executive officers in 2016. In 2011,
our stockholders adopted a three year interval for conducting future stockholder
say-on-pay votes. Accordingly, we last conducted a stockholder say-on-pay vote
at our annual meeting in 2014 and at that time our stockholders approved, on an
advisory basis, the compensation of our named executive officers (our
stockholders will again be voting, on an advisory basis, on the compensation of
our named executive officers as well as the frequency of the stockholder
say-on-pay vote at our 2017 annual meeting). Our existing compensation policies,
arrangements and decisions are consistent with our compensation philosophy and
objectives discussed below and align the interests of our named executive
officers with Amyris’ short-term and long-term goals. During 2016, our named
executive officers were:

 

•John Melo, President and Chief Executive Officer



•Raffi Asadorian, Chief Financial Officer(1)



•Joel Cherry, President, Research and Development



•Nicholas Khadder, Senior Vice President and General Counsel(2)



___________________________________

 

(1)Mr. Asadorian resigned from the company effective January 4, 2017, at which
time Kathleen Valiasek assumed the role of Chief Financial Officer.

 

(2)Mr. Khadder resigned from the company effective June 14, 2016.

 

Compensation Philosophy and Objectives and Elements of Compensation

 

The primary objectives of our executive compensation program in 2016 were to:

 

•Attract, retain, and motivate highly talented employees that are key to our
success;



•Reinforce our core values and foster a sense of ownership, urgency and
entrepreneurial spirit;



•Link compensation to individual, team, and company performance (as appropriate
by employee level);



•Emphasize performance-based compensation for individuals who can most directly
impact stockholder value; and



•Provide exceptional pay for delivering exceptional results.

 

Our success depends, among other things, on attracting and retaining executive
officers with experience and skills in a number of different areas as we
continue to drive improvements in our technology platform and production
process, pursue and establish key commercial relationships, develop and
commercialize products, and establish a reliable supply chain and manufacturing
organization.

 

Our business continues to be in an early stage of development with cash
management being one key consideration for our strategy and operations.
Accordingly, for 2016, we intended to provide a competitive compensation program
that would enable us to attract and retain the top executives and employees
necessary to develop our business, while being prudent in the management of our
cash and equity. Based on this approach, we continued to aim to balance and
reward annual and long-term performance with a total compensation package that
included a mix of both cash and equity. Our compensation program was intended to
align the interests of management, key employees and stockholders and to
encourage the creation of stockholder value by providing long-term incentives
through equity ownership. We continued to adhere to this general compensation
philosophy for 2016.

 



 

 

Our intent and philosophy in designing compensation packages at the time of
hiring of new executives is based on providing compensation that we believe is
sufficient to enable us to attract the necessary talent, within prudent
limitations as discussed above. Compensation of our executive officers after the
initial period following their hiring is influenced by the amounts of
compensation that we initially agreed to pay them, as well as by our evaluation
of their subsequent performance, changes in their levels of responsibility,
retention considerations, prevailing market conditions, the financial condition
and prospects of our company, and our attempt to maintain some level of internal
pay parity in the compensation of existing executive officers relative to the
compensation paid to more recently hired executives.

 

We compensate our executive officers with a combination of salaries, cash
bonuses and equity awards. We believe this combination of cash and equity,
subject to strategic allocation among such components, is largely consistent
with the forms of compensation provided by other companies with which we compete
for executive talent, and, as such, matches the expectations of our executive
officers and of the market for executive talent. We also believe that this
combination provides appropriate incentive levels to retain our executives,
reward them for performance in the short term and induce them to contribute to
the creation of value in Amyris over the long term. We view the different
components of our executive compensation as distinct, each serving particular
functions in furthering our compensation philosophy and objectives, and,
together, providing a holistic approach to achieving such philosophy and
objectives.

 

Base Salary. We believe we must maintain base salary levels that are
sufficiently competitive to position us to attract and retain the executive
officers we need and that it is important for our executive officers to perceive
that over time they will continue to have the opportunity to earn a salary that
they regard as competitive. The Leadership Development and Compensation
Committee of the Board (the “Leadership Development and Compensation Committee”
or the “Committee”) reviews and adjusts, as appropriate, the base salaries of
our executives on an annual basis, and makes decisions with respect to the base
salaries of new executives at the time of hire. In making such determinations,
the Committee considers many factors, including our overall financial
performance, the individual performance of the executive officer in question
(including, for executives other than our chief executive officer,
recommendations from our chief executive officer based on performance
evaluations of the executive officer in question), the executive’s potential to
contribute to our annual and longer-term strategic goals, the executive
officer’s scope of responsibilities, qualifications and experience, competitive
market practices for base salary, prevailing market conditions and internal pay
parity.

 

Cash Bonuses. We believe the ability to earn cash bonuses should provide
incentives to our executive officers to effectively pursue goals established by
the Board and should be regarded by executive officers as appropriately
rewarding effective performance against these goals. For 2016, the Leadership
Development and Compensation Committee adopted a cash bonus plan for our
executive officers, the details of which are described below under “2016
Compensation.” The 2016 cash bonus plan included company performance goals and
individual performance goals and was structured to motivate our executive
officers to achieve our short-term financial and operational goals and to reward
exceptional company and individual performance. In particular, our 2016 cash
bonus plan was designed to provide incentives to our executive officers to
achieve 2016 company financial and operational targets on a quarterly and annual
basis, together with various key individual operational objectives that are
considered for annual performance achievement. In general, target bonuses for
executives are first set in their offer letters based on similar factors to
those described above with respect to the determination of initial base salary
at the time of hire (or promotion, as the case may be). For subsequent years,
target bonuses for executives may be adjusted by the Leadership Development and
Compensation Committee based on various factors, including any modifications to
base salary, competitive market practices and other considerations described
above with respect to adjustments in executive base salaries.

 

Equity Awards. Our equity awards are also designed to be sufficiently
competitive to allow us to attract and retain executives. In 2016, we granted
both stock option and restricted stock unit awards to executive officers. Option
awards for executive officers are granted with an exercise price equal to the
fair market value of our common stock on the date of grant; accordingly, such
option awards will have value to our named executive officers only if the market
price of our common stock increases after the date of grant. Under our 2010
Equity Incentive Plan, the fair market value of our common stock is the closing
price of our common stock on The NASDAQ Stock Market on the date of
determination. Restricted stock unit awards represent the right to receive
full-value shares of our common stock without payment of any exercise price.
Shares of our common stock are not issued when a restricted stock unit award is
granted; instead, once a restricted stock unit award vests, one share of our
common stock is issued for each vested restricted stock unit. Generally, we
grant smaller restricted stock unit awards as compared to option awards because
restricted stock units have a greater fair value per unit than options. However,
in 2016 we placed a greater emphasis on restricted stock unit awards to increase
the perceived value of the equity awards granted to our executives. The relative
weighting between the option and restricted stock unit awards granted to our
executives is based on a review of market practices.

 



 

 

We typically grant option awards with four-year vesting schedules. Stock option
grants include a one year “cliff”, where the option award vests as to 25% of the
shares after one year, and monthly thereafter, subject to continued service
through each vesting date. Our restricted stock unit awards have generally been
issued with three-year vesting schedules, vesting as to 1/3rd of the units
annually, subject to continued service through each vesting date. We believe
such vesting schedules are generally consistent with the option and restricted
stock unit award granting practices of our peer group companies.

 

We grant equity awards to our executive officers in connection with their
hiring, or, as applicable, their promotion from other roles at the company. The
size of initial equity awards is determined based on the executive’s position
with us and takes into consideration the executive’s base salary and other
compensation as well as an analysis of the grant and compensation practices of
our peer group companies in connection with establishing our overall
compensation policies. The initial equity awards are generally intended to
provide the executive with an incentive to build value in the organization over
an extended period of time, while remaining consistent with our overall
compensation philosophy. Insofar as we have to date incurred operating losses
and consumed substantial amounts of cash in our operations, and to compensate
for cash salaries and cash bonus opportunities that were, in certain cases,
lower than those offered by competing employers, we have sought to attract
executives to join us by granting equity awards that would have the potential to
provide significant value if we are successful.

 

We also occasionally grant additional equity awards in recognition of
commendable performance and in connection with significant changes in
responsibilities. Further, equity awards are a component of the annual
compensation package of our executive officers. In 2016, the Leadership
Development and Compensation Committee granted equity awards based on input from
management regarding performance, retention and other considerations. In
approving such awards, the Leadership Development and Compensation Committee has
taken into account various factors, including the responsibilities, past
performance and anticipated future contribution of the executive officer, the
executive’s overall compensation package, the executive’s existing equity
holdings in Amyris and practice at peer companies.

 

Role of Stockholder Say-on-Pay Votes. At our 2011 and 2014 annual meetings of
stockholders, our stockholders voted, on an advisory basis, on the compensation
of our named executive officers (commonly referred to as a “stockholder
say-on-pay vote”). A majority of the votes cast were voted in favor of the
non-binding advisory resolutions approving the compensation of our named
executive officers as summarized in our 2011 and 2014 proxy statements. The
Leadership Development and Compensation Committee believes that this affirms our
stockholders’ support of our approach to executive compensation, and,
accordingly, did not materially change its approach to executive compensation in
2016 and does not intend to do so in 2017. Our stockholders will again be
voting, on an advisory basis, on the compensation of our named executive
officers as well as the frequency of future stockholder say-on-pay votes at our
2017 annual meeting.

 

Compensation Policies and Practices As They Relate to Risk Management

 

The Leadership Development and Compensation Committee determined, through
discussions with management and Compensia at Committee meetings held in February
2016 and February 2017, that our policies and practices of compensating our
employees, including executive officers, are not reasonably likely to have a
material adverse effect on us. The assessments conducted by the Committee
focused on the key terms of our bonus payments and equity compensation programs
in 2016, and our plans for such programs in 2017. Among other things, the
Committee focused on whether our compensation programs created incentives for
risk-taking behavior and whether existing risk mitigation features were
sufficient in light of the overall structure and composition of our compensation
programs. Among other things, the Committee considered the following aspects of
our overall compensation program:

 

 

 



•Our base salaries are generally high enough to provide our employees with
sufficient income so that they are not dependent on bonus income to meet their
basic cost of living.

 

•Cash bonus targets are typically 10 – 20% of an employee’s base salary (30 –
80% for executives), which provides balanced incentives for performance, but
does not encourage excessive risk taking to achieve such goals.

 

•For key employees, our 2016 bonus plan (and planned 2017 bonus plan) emphasizes
company performance over individual objectives and total bonus funding available
for payout in a given year is capped at 137.5% of target funding, with payouts
ranging from 0% to 225% of an individual’s annual target bonus depending on
company and individual performance.

 

•Generally, we do not provide commission or similar compensation programs to our
employees. However, in 2016, we implemented a sales commission plan for certain
individuals involved in sales activities. The sales commission plan in 2016 for
these individuals provided what we view as moderate leverage, in which 60-70% of
the salesperson’s cash compensation was base salary and 30-40% was
commission-based, depending on the nature of the role. Further, under the sales
commission plan, commissions are not earned by the salesperson until the company
has collected cash from the relevant customer.

 

•For our executives, we target the 40th percentile of our Peer Group (as defined
below) for cash compensation and greater than or equal to the 75th percentile of
our Peer Group (subject to dilution constraints) for equity compensation, which
typically vests over three to four years, providing our executives with
significant incentives for our longer-term success.

 

Based on these considerations, the Committee determined that our compensation
programs, including our executive and non-executive compensation programs,
provide an appropriate balance of incentives and do not encourage our executives
or other employees to take excessive risks or otherwise create risks that are
likely to have a material adverse effect on us.

 

Role of Compensation Consultant. In connection with an annual review of
executive compensation programs for 2016, the Leadership Development and
Compensation Committee retained Compensia, a national compensation consulting
firm, to provide it with advice and guidance on our executive compensation
policies and practices and to provide relevant information about the executive
compensation practices of similarly situated companies. In 2016, Compensia
assisted in the preparation of materials for executive compensation proposals in
advance of Leadership Development and Compensation Committee meetings, including
2016 compensation levels for executives and the design of our cash bonus,
equity, severance and change of control programs and other executive benefit
programs. Compensia also reviewed and advised the Leadership Development and
Compensation Committee on materials relating to executive compensation prepared
by management for Committee consideration. In addition, in the fourth quarter of
2015, Compensia assisted the Leadership Development and Compensation Committee
in developing a compensation Peer Group for 2016 (discussed below). The
Leadership Development and Compensation Committee retained Compensia again in
the third quarter of 2016 to provide assistance with respect to our 2017
compensation planning, including updates to the compensation Peer Group.

 

Compensia, under the direction of the Leadership Development and Compensation
Committee, may continue to periodically conduct a review of the competitiveness
of our executive compensation programs, including base salaries, cash bonus
compensation, equity awards and other executive benefits, by analyzing the
compensation practices of companies in our compensation Peer Group, as well as
data from third-party compensation surveys. Generally, the Leadership
Development and Compensation Committee uses the results of such analyses to
assess the competitiveness of our executives’ total compensation, and to
determine whether each element of such total compensation is properly aligned
with reasonable and responsible practices among our peer companies.

 



 

 

The Leadership Development and Compensation Committee also retained Compensia
for assistance in reviewing and deciding on director compensation programs when
our director compensation program was originally adopted in late 2010 and again
when such program was subsequently amended in December 2015 and November 2016,
and to provide market data and materials to management and the Committee.

 

Compensation Decision Process

 

Under the charter of our Leadership Development and Compensation Committee, the
Board has delegated to the Committee the authority and responsibility to
discharge the responsibilities of the Board relating to compensation of our
executive officers. This includes, among other things, review and approval of
the compensation of our executive officers and of the terms of any compensation
agreements with our executive officers.

 

In general, our Leadership Development and Compensation Committee is responsible
for the design, implementation and oversight of our executive compensation
program. In accordance with its charter, the Committee determines the annual
compensation of our Chief Executive Officer and other executive officers and
reports its compensation decisions to the Board. The Committee also administers
our equity compensation plans, including our 2010 Equity Incentive Plan and 2010
Employee Stock Purchase Plan. Generally, our Human Resources, Finance and Legal
departments work with our Chief Executive Officer to design and develop new
compensation programs applicable to our executive officers and directors, to
recommend changes to existing compensation programs, to recommend financial and
other performance targets to be achieved under those programs, to prepare
analyses of financial data, to prepare peer compensation comparisons and other
committee briefing materials, and to implement the decisions of the Leadership
Development and Compensation Committee. Members of these departments and our
Chief Executive Officer also meet separately with Compensia to convey
information on proposals that management may make to the Leadership Development
and Compensation Committee, as well as to allow Compensia to collect information
about Amyris to develop its recommendations. In addition, our Chief Executive
Officer conducts reviews of the performance and compensation of the other
executive officers, and based on these reviews and input from Compensia and our
Human Resources department, makes recommendations regarding executive
compensation (other than his own) directly to the Leadership Development and
Compensation Committee. For the Chief Executive Officer’s compensation, the
Chief Human Resources Officer works directly with the Leadership Development and
Compensation Committee chair, as well as Compensia and the Human Resources,
Finance and Legal Departments of Amyris to design, develop, recommend to the
Committee and implement the above compensation analysis and programs, as well as
review the performance of the Chief Executive Officer. None of our executive
officers participated in the determinations or deliberations of the Leadership
Development and Compensation Committee regarding the amount of any component of
his or her own 2016 compensation.

 

Use of Competitive Data. To monitor the competitiveness of our executive
officers’ compensation, the Leadership Development and Compensation Committee
adopted a compensation peer group (or the Peer Group) used in connection with
2016 compensation that reflected the pay of executives in comparable positions
at similarly-situated companies. The data gathered from the Peer Group was used
as a reference in setting executive pay levels (including cash and equity
compensation), Board compensation, pay and incentive plan practices, severance
and change-in-control practices, equity utilization, and pay/performance
alignment. The Peer Group was composed of a cross-section of publicly-traded,
U.S.-based companies of similar size to Amyris (on the basis of revenue, market
capitalization, number of employees and R&D spend) from related industries
(biotechnology, chemicals, oil, gas and consumable fuels, food products,
personal products and household products). Based on these criteria, the
following companies were included in the Peer Group adopted by the Leadership
Development and Compensation Committee in November 2015 for use in assessing the
market position of our executive compensation for 2016:

 



 

 

2016 Peer Group

 

·Balchem (Specialty Chemicals)

 

·BioAmber (Commodity Chemicals)

 

·Chemtura (Specialty Chemicals)

 

·Codexis (Specialty Chemicals)

 

·Innospec (Specialty Chemicals)

 

·Intrexon (Biotechnology)

 

·Kraton Performance Polymers (Specialty Chemicals)

 

·Landec (Packaged Foods & Meats)

 

·Metabolix (Specialty Chemicals)

 

·Renewable Energy Group (Oil & Gas Refining & Marketing)

 

·Rentech (Forest Products)

 

·Senomyx (Specialty Chemicals)

 

·Solazyme (Specialty Chemicals)

 

In November 2016, the Leadership Development and Compensation Committee
undertook a review of the Peer Group for 2017. Similar to our approach for the
2016 Peer Group, we identified potential peers by screening publicly-traded,
U.S.-based companies of similar size to us (on the basis of revenue, market
capitalization, number of employees and R&D spend) from related industries
(biotechnology, chemicals, oil, gas and consumable fuels, food products,
personal products and household products). Based on such analysis, we did not
make any changes to the Peer Group for 2017.

 

In addition to reviewing the compensation practices of the Peer Group, the
Leadership Development and Compensation Committee looks to the collective
experience and judgment of its members and advisors, as well as relevant
industry survey data, in determining total compensation and the various
compensation components provided to our executive officers. While the Leadership
Development and Compensation Committee does not believe that the Peer Group data
is appropriate as a stand-alone tool for setting executive compensation due to
the unique nature of our business, it believes that this information is a
valuable reference source during its decision-making process.

 

Target Compensation Levels. For 2016, consistent with 2015, the Leadership
Development and Compensation Committee generally targeted the 40th percentile of
our competitive market for total cash compensation (base salary and target cash
bonus), as determined based on the Peer Group, supplemented by data from
relevant industry surveys. The Committee chose the 40th percentile for total
cash compensation in part because we are still in the early stages of product
development and therefore need to conserve our cash while we ramp up our
operations. Equity has been a critical and prominent component in our overall
compensation package and we believe that it will remain an important tool for
attracting, retaining and motivating our key talent by providing an opportunity
for wealth creation as a result of our long-term success, particularly while we
are growing our business and providing total cash compensation that is below the
median of our competitive market. As a result, the Leadership Development and
Compensation Committee has generally targeted equity compensation levels at or
above the 75th percentile of our competitive market for equity compensation
based on the Peer Group, supplemented by data from relevant industry surveys,
and taking into consideration the Leadership Development and Compensation
Committee approved targeted annual burn rate.

 

The Leadership Development and Compensation Committee approved annual equity
awards to our named executive officers in May 2016 based primarily on our
compensation strategy to provide annual equity compensation at or above the 75th
percentile of the Peer Group (subject to dilution constraints). Additionally, in
determining these annual equity grants, the Leadership Development and
Compensation Committee considered the retention value of existing awards held by
our named executive officers (taking into account option exercise prices and the
prevailing market value of our common stock), the executives’ overall
compensation packages, practice at peer companies and the responsibilities,
performance, anticipated future contributions and retention risk of our named
executive officers.

 



 

 

For 2017, we expect to continue to target the same percentiles as we have in
prior years using our Peer Group and relevant industry survey data, which
approach the Leadership Development and Compensation Committee approved in
August 2016.

 

2016 Compensation

 

Background. In setting the compensation program and decisions for our executive
officers for 2016, the Leadership Development and Compensation Committee sought
to balance achievement of critical operational goals with retention of key
personnel, including our executive officers. Accordingly, the Committee focused
in particular on providing a strong equity compensation program in order to
provide strong retention incentives through challenging periods. It also focused
on cash management in setting our total cash compensation target percentiles
(and associated salary and bonus target levels) for executive officers. Another
key theme for 2016 was establishing strong incentives to drive company
performance, including continued emphasis on company performance goals over
individual goals in the 2016 executive cash bonus plan and on equity
compensation for longer-term upside potential and sharing in company growth.

 

Base Salaries. In May 2016, the Leadership Development and Compensation
Committee reviewed executive base salaries, bonus targets and total cash
compensation against the Peer Group and determined that no base salary
adjustments were needed to ensure competitive base salaries for our executive
officers.

 

Cash Bonuses. The Leadership Development and Compensation Committee adopted a
2016 bonus plan for our executive officers in February 2016. Under the plan,
executive officers were eligible for bonuses based on the achievement of company
metrics for each quarter in 2016, as well as a portion allocated to annual
company and individual performance. The 2016 bonus plan was intended to provide
a balanced focus on both our long-term strategic goals and shorter-term
quarterly operational goals. The 2016 bonus plan provided for funding and payout
of cash bonus awards based on the company’s quarterly and annual performance
during 2016 under certain metrics set by the Leadership Development and
Compensation Committee for each quarter and for the year. Payouts, if any, under
the 2016 bonus plan occurred following a review of our results and performance
each quarter and, for the annual component, a review occurred in February 2017
with respect to the annual performance of the company as well as each
individual’s performance. The 2016 bonus plan provided for a 50% weighting for
quarterly achievement (with each quarter worth 12.5% of the total bonus fund for
the year) and 50% for full 2016 achievement.

 

The total funding possible under the 2016 bonus plan was based on a cash value
(or the “target bonus fund”) determined by the executive officers’ target bonus
levels. Target bonus levels for the executive officers varied by officer, but
were generally set between 30% and 35% of their annual base salary, other than
for Mr. Melo, whose target bonus level was set at approximately 80% of his
annual base salary. The quarterly and annual funding of the 2016 bonus plan was
based on achievement of the following company performance metrics for each
quarter during 2016 (as determined by the Leadership Development and
Compensation Committee and, in the case of quarterly funding, as applicable for
the quarter based on our operating plan): total revenues (weighted 40%), cash
operating expenditures (weighted 30%) and production costs (weighted 30%). For
each quarterly period and for the annual period under the bonus plan,
“threshold,” “target” and “superior” performance levels were set for each
performance metric, which performance levels were intended to capture the
relative difficulty of achievement of that metric.

 

If the company did not achieve at least a 70% weighted average achievement level
of the performance metrics described above that achieved at least the
“threshold” performance level for a given bonus plan period (the “funding
threshold”), no funding would occur for such period. If the company achieved at
least the funding threshold level, 70% funding would occur. For a weighted
average achievement between the funding threshold level and “target” level, a
pro rata increase in funding would occur up to 100% of the target bonus fund
allocated to such period. For weighted average achievement above the target
level, an increase in funding of 2.5% for every 1% above target performance
would occur up to, for the quarterly funding, 125% of the target bonus fund for
such quarter, and for the annual funding, 150% of the annual target bonus fund.

 



 

 

Any payouts for the quarterly bonus periods would be the same as the funded
level (provided the recipient met eligibility requirements through the payout
date), and would be subject to a cap of 100% of the allocated quarterly target
bonus fund. Any funding in excess of 100% of the allocated quarterly target
bonus fund would not be paid out, and instead would be allocable to the annual
bonus fund. Excess quarterly funding not paid, but added to the annual bonus
fund, is in addition to the annual bonus fund maximum of 150% of the annual
target bonus fund. Payouts for the annual bonus period would be made from the
aggregate funded amount in the discretion of the Committee based on company and
individual performance, and could range from 0% to 200% of an individual’s
funded amount for the annual bonus period (including any excess quarterly
funding). The Committee chose to emphasize company performance goals for the
quarterly and annual bonus plan periods given the critical importance of our
short term strategic goals, but to retain reasonable incentives and rewards for
exceptional individual performance, recognizing the value of such incentives and
rewards to our operational performance and to individual retention. For 2016,
the Leadership Development and Compensation Committee set the following target
bonus levels for our named executive officers:

 

Name  Target Bonus
($) John Melo   450,000  Raffi Asadorian(1)   150,000  Joel Cherry   126,000 
Nicholas Khadder(2)   100,000 

____________

(1)Mr. Asadorian resigned from the company effective January 4, 2017, at which
time Kathleen Valiasek assumed the role of Chief Financial Officer.

 

(2)Mr. Khadder resigned from the company effective June 14, 2016.

 

The full year target bonus for each of our named executive officers was reviewed
by the Leadership Development and Compensation Committee in early 2016 based
upon a review of target total cash compensation for similar roles among
executives at companies in the Peer Group. As a result of this analysis, the
2016 bonus targets for each of our named executive officers were identical to
the 2015 bonus targets for such executive officers.

 

Based on the foregoing bonus plan structure, the Leadership Development and
Compensation Committee was responsible for determining the percentage
achievement levels for Amyris for each of the quarters in 2016 and the levels of
achievement for Amyris and each individual executive officer with respect to the
annual portion following the end of 2016. Individual bonuses were awarded for
each quarter based on the Leadership Development and Compensation Committee’s
assessment of company results, and with respect to the annual portion, the
Leadership Development and Compensation Committee’s assessment of company
results as well as each executive officer’s contributions to these results, his
or her progress toward achieving his or her individual goals, and his or her
demonstrating our core values.

 

If the minimum threshold level for company performance had not been achieved in
any quarter or for the full year, no bonus funding would have occurred for such
period, regardless of individual performance. For example, the minimum company
performance level for the first quarter of 2016 was not achieved and therefore
no bonuses were paid under the 2016 bonus plan for the first quarter of 2016.
For individual performance, achievement below the threshold level would have
resulted in bonus funding and eligibility being determined in the discretion of
the Leadership Development and Compensation Committee. Also, actual payment of
any bonuses in 2016 remained subject to the final discretion of the Committee.

 

Company Performance Goals. Each quarter, company performance was measured and
weighted against targets related to total revenues, cash operating expenditures
and production costs. The quarterly and annual weighting and achievement for
each metric are described below.

 

These targets were initially discussed with the Board and the Leadership
Development and Compensation Committee through the second half of 2015 and
adopted in final form in March 2016 and subsequently discussed and evaluated
each quarter in 2016 and February 2017 based on quarterly and annual performance
(in February 2017, the Leadership Development and Compensation Committee
discussed and evaluated the fourth quarter as well as the full year 2016
results) and continued development of our business and operating plans for 2016
and beyond. The specific goals comprising the targets were both qualitative and
quantitative, and achievement levels were to be determined in the discretion of
the Leadership Development and Compensation Committee following each period
under the bonus plan.

 



 

 

Degree of Difficulty in Achieving Performance Goals. The Leadership Development
and Compensation Committee considered the likelihood of achievement when
recommending and approving, respectively, the company and individual performance
goals and bonus plan structures for each of the bonus plan periods in 2016, but
it did not undertake a detailed statistical analysis of the difficulty of
achievement of each measure. For 2016, the Committee considered the 70%
achievement level to be achievable with significant effort, 100% to be
challenging, requiring circumstances to align as predicted and exceptional
levels of effort on the part of the executive team, and any amounts in excess of
100% to be unlikely, requiring significant unexpected sources of revenue or
financing, breakthroughs in technology, manufacturing operations and process
development, and business development efforts, as well as favorable external
conditions.

 

2016 Quarterly and Annual Bonus Plan Funding and Award Decisions. In each of May
2016, August 2016, November 2016 and February 2017, the Leadership Development
and Compensation Committee determined that the company’s quarterly and annual
performance goals were achieved as follows:

 

Company Performance Goal  Weight   Weighted Achievement Level   Funding Level 
Q1 Product Revenue and Collaboration Inflows   55%   0%      Cash Opex   45% 
 42.1%      Brotas Cash Production Costs   0%   N/A       Total Q1   100.0% 
 42.1%   0%(1) Q2 Product Revenue and Collaboration Inflows   40%   44.8%     
Cash Opex   30%   27.2%      Brotas Cash Production Costs   30%   0%      Total
Q2   100.0%   72.0%   72.0% Q3 Product Revenue and Collaboration Inflows   40% 
 25.0%      Cash Opex   30%   27.1%      Brotas Cash Production Costs   30% 
 28.0%      Total Q3   100.0%   80.1%   80.1% Q4 Product Revenue and
Collaboration Inflows   40%   35.3%      Cash Opex   30%   29.4%      Brotas
Cash Production Costs   30%   25.7%      Total Q4   100.0%   90.4%   90.4%
ANNUAL Product Revenue and Collaboration Inflows   40%   32.2%      Cash Opex 
 30%   27.9%      Brotas Cash Production Costs   30%   27.3%      Total Annual 
 100.0%   87.4%   87.4%

 

(1) Because the 70% threshold was not met, no bonus was payable for Q1 2016.

 



 

 

Individual Performance Goals.

 

For the annual portion of the bonus plan tied to individual performance, the
Committee considered several factors, including the following:

 

•For Mr. Melo, the achievement of growing product and collaboration revenues,
meeting technical targets, developing efficient and stable manufacturing
operations, managing operating expenses, improving employee engagement,
maintaining a safe work environment, executive leadership and living the
company’s values.

 

•For Mr. Asadorian, the achievement of ensuring sufficient liquidity and
adequate capital to run the business and manage growth, ensuring proper
management of the finance department to support the business, and improving
finance and IT application processes for efficiencies and cost savings,
executive leadership and living the company’s values.

 

•For Dr. Cherry, the achievement of increasing collaboration revenue through the
expansion of existing partnerships and developing new partnerships, improving
employee engagement, maintaining a safe work environment, managing operating
expenses, meeting technical targets, executive leadership and living the
company’s values.

 

•For Mr. Khadder, the achievement of supporting joint ventures, collaborations,
fundraising and other corporate transactions, managing operating expenses,
maintaining effective compliance functions, managing the company’s intellectual
property portfolio, executive leadership and living the company’s values.

 

Based on the foregoing, and taking into account the factors above, the Committee
approved the following 2016 cash bonus awards:

 

 

 



Name  2016 Cumulative Quarterly Bonus Payouts ($)   2016 Annual Portion Bonus
Payout ($)   2016 Aggregate Annual and Quarterly Bonus Payouts ($)   Annual
Bonus Target ($)   2016 Actual Bonus Earned as a % of Target Bonus  John Melo 
 136,406    196,650    333,056    450,000    74.0  Raffi Asadorian(1)   28,519  
 -    28,519    150,000    19.0  Joel Cherry   38,194    55,062    93,256  
 126,000    74.0  Nicholas Khadder(2)   -    -    -    100,000    - 

________________________

(1)Mr. Asadorian resigned from the company effective January 4, 2017, at which
time Kathleen Valiasek assumed the role of Chief Financial Officer. Mr.
Asadorian was not eligible for the 2016 fourth quarter or annual bonuses because
he ceased being an employee of Amyris prior to the evaluation and payout of such
bonuses.

 

(2)Mr. Khadder resigned from the company effective June 14, 2016. Mr. Khadder
was not eligible for the 2016 second, third or fourth quarter or annual bonuses
because he ceased being an employee of Amyris prior to the evaluation and payout
of such bonuses.

 

The Committee considered a variety of factors in determining, in its discretion,
to award the bonus payouts described above. In addition to the levels of
achievement in the 2016 bonus plan company performance (for the quarterly and
annual portions) and individual performance (for the annual portion) categories,
the Committee considered our cash needs as well as the level of performance of
each named executive officer in achieving company results and their respective
assigned individual goals. We believe that, notwithstanding our continuing need
to preserve cash, the payment of these awards was appropriate because the bonus
plan appropriately held named executive officers accountable for achievement of
company and individual goals, and the payouts were reasonable and appropriate in
light of the company’s progress.

 

Equity Awards. In May 2016, the Leadership Development and Compensation
Committee approved annual equity awards for our named executive officers. These
included the option and restricted stock unit awards set forth in the “Grants of
Plan-Based Awards in 2016” table below. The Leadership Development and
Compensation Committee determined the allocation of equity awards between
options and restricted stock units after consultation with Compensia, in
evaluating the practices of peer companies (including the Peer Group) and in
consultation with management, taking into consideration, among other things, the
appropriate balance between rewarding previous performance, retention, upside
value potential tied to the company’s and the executive officer’s future
performance, and the mix of the executive officer’s current holdings.

 

The size of the awards varied among our named executive officers based on the
value of unvested equity awards already held by the named executive officer, the
relative contributions of the named executive officer during 2015, and
anticipated levels of responsibility for key corporate objectives in 2016. For
the 2016 stock option awards granted to our named executive officers, 25% of the
shares subject to each award will vest one year from the vesting commencement
date (May 1, 2016) and 1/48th of the shares subject to the award will vest
monthly thereafter, subject to continued service through each vesting date. The
2016 restricted stock unit awards will vest annually over three years from the
vesting commencement date (May 1, 2016), subject to continued service through
each vesting date.

 

Please see the “Grants of Plan-Based Awards in 2016” table below for more
information regarding the award types and sizes, grant dates, exercise prices
and vesting schedules of the awards described in the preceding paragraph.

 

Severance Plan. In November 2013, the Leadership Development and Compensation
Committee adopted the Amyris, Inc. Executive Severance Plan (or the “Plan”). The
Plan has an initial term of 36 months and thereafter will be automatically
extended for successive additional one-year periods unless the company provides
six months’ notice of non-renewal prior to the end of the applicable term. In
May 2016, the Leadership Development and Compensation Committee reviewed the
terms of the Plan and elected to allow it to automatically renew upon the
expiration of its initial term in November 2016. The Leadership Development and
Compensation Committee adopted the Plan to provide a consistent and updated
severance framework for Amyris executives that aligns with peer practices. All
continuing named executive officers, and all senior level employees of Amyris
that are eligible to participate in the Plan (or, collectively, the
“participants”), have entered into participation agreements to participate in
the Plan. The benefits under the Plan supersede and replace any rights the
participants have in connection with any change of control or severance benefits
contained in such participants’ employment offer letters, equity award
agreements or any other agreement that specifically relates to accelerated
vesting of equity awards. Mr. Asadorian received certain benefits under the Plan
in connection with his separation from the company in January 2017. Mr. Khadder
was not eligible for and did not receive any benefits under the Plan in
connection with his separation from the company in June 2016.

 



 

 

We believe that the Plan appropriately balances our need to offer a competitive
level of severance protection to our executive officers and to induce our
executive officers to remain in our employ through the potentially disruptive
conditions that may exist around the time of a change in control, while not
unduly rewarding executive officers for a termination of their employment.

 

Other Executive Benefits and Perquisites. We provide the following benefits to
our executive officers on the same basis as other eligible employees:

 

•health insurance;



•vacation, personal holidays and sick days;



•life insurance and supplemental life insurance;



•short-term and long-term disability; and



•a Section 401(k) plan with an employer matching contribution.

 

We believe that these benefits are generally consistent with those offered by
other companies with which we compete for executive talent.

 

Some of the executive officers whom we have hired, including Mr. Asadorian, held
positions in locations outside of Northern California at the time they agreed to
join us at our headquarters in Emeryville, California. We have agreed in these
instances to pay certain relocation and travel expenses to these executives,
including temporary housing. The amounts of relocation and travel expenses paid
to our named executive officers are included in the “All Other Compensation”
column of the “Summary Compensation” table below and the associated footnotes.
Given the high cost of living in the San Francisco Bay Area relative to most
other metropolitan areas in the United States, we believe that for us not to be
limited to hiring executives located near our headquarters in Emeryville,
California, we must be willing to offer to pay an agreed upon amount of
relocation costs.

 

Other Compensation Practices and Policies. The following additional compensation
practices and policies apply to our named executive officers:

 

Timing of Equity Awards. The timing of equity awards has been determined by the
Board or the Leadership Development and Compensation Committee based on the
Board’s or the Committee’s view at the time regarding the adequacy of executive
equity interests in Amyris for purposes of retention and motivation.

 

In March 2016, the Board ratified our existing policy regarding equity award
grant dates, fixing grant dates in an effort to ensure the integrity of the
equity award granting process. This policy took effect beginning with equity
awards granted after the original adoption of the policy in March 2011. Under
the policy, equity awards are generally granted on the following schedule:

 

•For equity awards to ongoing employees, the grant date is set as the first
business day of the week following the week in which the award is approved; and

 

•For equity awards to new hires, the grant date is set as the first business day
of the week following the later of the week in which the award is approved or
the week in which the new hire commences his or her employment.

 



 

 

Tax Considerations. Section 162(m) of the Code disallows a tax deduction by any
publicly held corporation for individual compensation exceeding $1.0 million in
any taxable year for its chief executive officer and its three other most
highly-compensated executive officers (other than its chief financial officer),
unless such compensation is “performance-based” or satisfies the conditions of
another exemption. To date, the Committee has not taken the deductibility limit
imposed by Section 162(m) into consideration in setting compensation. However,
our 2010 Equity Incentive Plan includes various provisions designed to allow us
to qualify stock options and other equity awards as “performance-based
compensation” under Section 162(m), including a limitation on the maximum number
of shares subject to awards that may be granted to an individual under the 2010
Equity Incentive Plan in any one year. Among other requirements, for certain
awards granted under the 2010 Equity Incentive Plan to qualify as fully
deductible performance-based compensation under Section 162(m), our stockholders
were required to re-approve the 2010 Equity Incentive Plan on or before the
first annual meeting of stockholders at which directors were to be elected that
occurred after the close of the third calendar year following the calendar year
of our initial public offering. We sought and received such approval at our 2012
annual meeting of stockholders. Section 162(m) also requires re-approval of the
2010 Equity Incentive Plan by stockholders after five years if the compensation
committee has retained discretion to select the criteria used to set performance
goals under the 2010 Equity Incentive Plan from year to year. The 2010 Equity
Incentive Plan permits the Leadership Development and Compensation Committee to
choose from among several objective performance measures as the basis for the
granting and/or vesting of “performance-based” equity compensation under the
2010 Equity Incentive Plan. Accordingly, we are seeking re-approval of the 2010
Equity Incentive Plan by our stockholders at our 2017 annual meeting of
stockholders so that certain grants made under the 2010 Equity Incentive Plan
may qualify as “performance-based compensation” under Section 162(m) of the Code
and therefore continue to be exempt from the cap on our tax deduction imposed by
Section 162(m) of the Code.

 

Our Leadership Development and Compensation Committee may adopt a policy at some
point in the future providing that, where reasonably practicable, we will seek
to qualify the compensation paid to our executive officers for an exemption from
the deductibility limitations of Section 162(m). Until such policy is
implemented, our Leadership Development and Compensation Committee may, in its
discretion, authorize compensation payments that do not consider the
deductibility limit imposed by Section 162(m) when it believes that such
payments are appropriate to attract and retain executive talent.

 

Compensation Recovery Policy. We do not have a formal policy regarding
adjustment or recovery of awards or payments if the relevant performance
measures upon which they are based are restated or otherwise adjusted in a
manner that would reduce the size of the award or payment. Under those
circumstances, the Board or the Leadership Development and Compensation
Committee would evaluate whether adjustments or recoveries of awards were
appropriate based upon the facts and circumstances surrounding the restatement
or other adjustment. We anticipate that the Board or the Leadership Development
and Compensation Committee will adopt a policy regarding restatements in the
future based on anticipated SEC and NASDAQ regulations requiring listed
companies to have a policy that requires repayment of incentive compensation
that was paid to current or former executive officers in the three fiscal years
preceding any restatement due to material noncompliance with financial reporting
requirements.

 

Stock Ownership Policy. We have not established stock ownership or similar
guidelines with regard to our executive officers. All of our executive officers
currently have a direct or indirect, through their stock option holdings, equity
interest in our company and we believe that they regard the potential returns
from these interests as a significant element of their potential compensation
for services to us.

 

Insider Trading Policy and Hedging Prohibition. We have a policy entitled
“Procedures and Guidelines Governing Securities Trades by Company Personnel”
(referred to as our “Insider Trading Policy”) that, among other things,
prohibits our employees, officers and directors from trading in our securities
while in possession of material, non-public information. In addition, under our
Insider Trading Policy, our employees, officers and directors may not acquire,
sell or trade in any interest or position relating to the future price of our
securities (such as a put option, a call option or a short sale).

 

 